UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-35095 UNITED COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Georgia 58-1807304 (State of Incorporation) (I.R.S. Employer Identification No.) 125 Highway 515 East Blairsville, Georgia Address of Principal (Zip Code) Executive Offices (706) 781-2265 (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESoNO x Common stock, par value $1 per share 50,012,974 shares voting and 10,080,787 shares non-voting outstanding as of April 30, 2014. EXPLANATORY NOTE United Community Banks, Inc. (“United”) is filing this Amendment No. 1 (this “Amendment”) to its Quarterly Report on Form 10-Q for the quarter ended March 31, 2014 (the “Form 10-Q”), originally filed with the Securities and Exchange Commission on May 9, 2014, for the sole purpose of furnishing, in accordance with Rule 405 of Regulation S-T, certain information formatted in XBRL (eXtensible Business Reporting Language) that was omitted from Note 5 – Loans and Allowance for Loan Losses of the Interactive Data Files contained in Exhibit 101 due to an error on the part of United’s third party financial printer. Such information was included in Note 5 – Loans and Allowance for Loan Losses contained in the body of the Form 10-Q. The sole purpose of this Amendment is to furnish a corrected version of the Interactive Data Files contained in Exhibit 101. This Amendment makes no other changes to the Form 10-Q. 2 Item 6.Exhibits Exhibit No. Description 10.1** Form of Stock Option Award Agreement (Incentive Stock Option). 10.2** Form of Stock Option Award Agreement (Incentive Stock Option – Key Employee). 10.3** Form of Stock Option Award Agreement (Nonqualified Stock Option). 10.4** Form of Stock Option Award Agreement (Nonqualified Stock Option – Key Employee). 10.5** Form of Restricted Stock Unit Award Agreement. 10.6** Form of Restricted Stock Unit Award Agreement (Key Employee). 10.7** Form of Restricted Stock Unit Award Agreement (Key Employee – Retirement Eligible). 10.8** Form of Change in Control Severance Agreement. 31.1** Certification by Jimmy C. Tallent, President and Chief Executive Officer of United Community Banks, Inc., as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2** Certification by Rex S. Schuette, Executive Vice President and Chief Financial Officer of United Community Banks, Inc., as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32** Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document (1) 101.SCH XBRL Taxonomy Extension Schema Document (1) 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document (1) 101.DEF XBRL Taxonomy Extension Definition Linkbase Document (1) 101.LAB XBRL Taxonomy Extension Label Linkbase Document (1) 101.PRE XBRL
